         Case 18-80354 Document 17 Filed
                        UNITED STATES    in TXSB onCOURT
                                      BANKRUPTCY    12/16/18 Page 1 of 4
                                    SOUTHERN DISTRICT OF TEXAS
                                       GALVESTON DIVISION


In Re: Michael Anthony Torres, Ii                                     Case No: 18-80354-G1-13
       Angelica Maria Torres                                          Chapter 13
       Debtor(s)




         NOTICE OF HEARING REGARDING (1) CONFIRMATION OF PROPOSED
        CHAPTER 13 PLAN, (2) VALUATION OF COLLATERAL; (3) DISMISSAL OF
     CHAPTER 13 BANKRUPTCY CASE, (4) CONVERSION OF CHAPTER 13 CASE, AND
       (5) ENTRY OF OTHER ORDERS CONCERNING ADMINISTRATION OF CASE




    The United States Bankruptcy Court will conduct a hearing on whether (1) to confirm the
debtor(s)’ proposed bankruptcy plan, (2) dismiss this case, (3) convert this case to a case under
Chapter 7, and/or (4) to enter other orders concerning the administration of this case. The Court will
also consider valuation of security pursuant to F ED. R. BANKR. P. 3012. The hearing will take place at
1:30 pm on February 08, 2019 at 601 Rosenberg Street, Galveston, TX 77550 on the 7th Floor of the
Federal Building.

    Attached to this notice is a copy of the statistical cover sheet submitted by the debtor(s) with their
proposed plan. This cover sheet serves as a summary of the plan. A complete copy of the proposed
plan is available from clerk of the Court or the debtor(s) attorney. The Court may consider the current
plan or a modified plan at the confirmation hearing.

    If you object to confirmation of the plan, you must file your objection at least five days before the
confirmation hearing and serve a copy of the objection on the debtor, the debtor(s)’ counsel, the
Chapter 13 trustee, and parties requesting notice.

    If the plan is not confirmed, the Court may consider whether to dismiss this Chapter 13 case due to
unreasonable delay that is prejudicial to creditors. The Court may also consider whether the case
should be converted to a case under Chapter 7 of the Bankruptcy Code.

     The Court may also consider whether to enter other orders that are appropriate for administration
of this case.

                                                                   /s/ William E. Heitkamp
                                                                   William E. Heitkamp, Trustee
                                                                   Admissions I.D. No. 3857
                                                                   9821 Katy Freeway, Suite 590
                                                                   Houston, Texas 77024
                                                                   (713) 722-1200
Case 18-80354 Document 17 Filed in TXSB on 12/16/18 Page 2 of 4




      The Debtor(s)’
  “Plan and Statistical
Cover Sheet to Proposed
           Plan”
is not attached because it
 was not on file with the
    Bankruptcy Court.
    Please contact the
Debtor(s)’ Attorney for
    more information.
                     Case 18-80354 Document 17 Filed in TXSB on 12/16/18 Page 3 of 4
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 18-80354-mi
Michael Anthony Torres, II                                                                                 Chapter 13
Angelica Maria Torres
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0541-3                  User: dhan                         Page 1 of 2                          Date Rcvd: Dec 14, 2018
                                      Form ID: pdf012                    Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 16, 2018.
db/jdb         +Michael Anthony Torres, II,    Angelica Maria Torres,    2325 Ruby Dr.,
                 Texas City, TX 77591-1410
10444495       +Associated Credit Union of Texas,    Attn: Bankruptcy Department,    PO Box 9004,
                 League City, TX 77574-9004
10444497        Chase,   Cardmember Service,    P.O. Box 15298,    Wilmington, DE 19850-5298
10444498       +Conn Appliances, Inc.,   c/o Becket & Lee LLP,     PO Box 3002 Dept. Conns,
                 Malvern, PA 19355-0702
10444499       +Direct Energy, LP,   PO Box 180,    Tulsa, OK 74101-0180
10444503       +Home Depot Credit Services,    PO Box 6497,    Sioux Falls, SD 57117-6497
10444504       +Hughes, Watters & Askanase, LLP,    1201 Louisiana, Ste. 2800,    Houston, TX 77002-5607
10444505       +Interlinc Mortgage Inc.,    1 Corporate Dr., Ste. 360,    Lake Zurich, IL 60047-8945
10444506       +Michelle Garcia,   9529 Blue Bonnet Dr.,    Texas City, TX 77591-7036
10444514        UTMB,   Faculty Group Practice,    Physicians’ Billing Service,    P.O. Box 4797-770,
                 Houston, TX 77210-4779
10444513       +University Federal Credit Union,    Customer Service,    PO Box 31535,    Tampa, FL 33631-3535
10444515        Wells Fargo Dealer Services,    MAC T9017-026,    PO Box 168048,   Irving, TX 75016-8048
10444516       +Wells Fargo Home Mortgage, Inc.,    P.O. Box 10335,    Des Moines, IA 50306-0335

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10444496        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 14 2018 21:38:52        Capital One,
                 Attn: Bankruptcy Dept.,    P.O. Box 30285,    Salt Lake City, UT 84130-0285
10444500       +E-mail/Text: bankruptcynotices@dcicollect.com Dec 14 2018 21:34:40
                 Diversified Consultants, Inc.,    P.O. Box 551268,    Jacksonville, FL 32255-1268
10444501       +E-mail/Text: bankruptcy@firstelectronic.com Dec 14 2018 21:35:01       First Electronic Bank,
                 PO Box 521271,    Salt Lake City, UT 84152-1271
10444502       +E-mail/Text: jmoreno@hillcrestdavidson.com Dec 14 2018 21:33:34
                 Hillcrest Davidson & Associates,    850 N. Dorothy Dr., Ste. 512,    Richardson, TX 75081-2794
10447437        E-mail/Text: cio.bncmail@irs.gov Dec 14 2018 21:33:11       INTERNAL REVENUE SERVICE,
                 P O Box 7346,    Philadelphia PA 19101-7346
10448377       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Dec 14 2018 21:38:02
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
10444508        E-mail/Text: appebnmailbox@sprint.com Dec 14 2018 21:33:57       Sprint,   Attn: Bankruptcy Dept.,
                 PO Box 7949,   Overland Park, KS 66207
10444509       +E-mail/PDF: gecsedi@recoverycorp.com Dec 14 2018 21:38:45       SYNCB/JCP,
                 ATTN: Bankruptcy Dept.,    PO Box 965060,    Orlando, FL 32896-5060
10444510       +E-mail/PDF: gecsedi@recoverycorp.com Dec 14 2018 21:37:41       SYNCB/Walmart,
                 ATTN: Bankruptcy Dept.,    PO Box 965060,    Orlando, FL 32896-5060
10444507       +E-mail/Text: bankruptcy@sw-credit.com Dec 14 2018 21:34:05       Southwest Credit Systems,
                 4120 International Parkway, Ste. 1100,     Carrollton, TX 75007-1958
10444511       +E-mail/Text: EBankruptcy@UCFS.NET Dec 14 2018 21:35:12       United Consumer Financial Services,
                 865 Bassett Rd.,    Westlake, OH 44145-1194
10444512       +Fax: 512-977-7890 Dec 14 2018 22:02:35       University Federal Credit Union,    PO Box 9350,
                 Austin, TX 78766-9350
                                                                                               TOTAL: 12

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                InterLinc Mortgage Services, LLC
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 16, 2018                                             Signature: /s/Joseph Speetjens
                Case 18-80354 Document 17 Filed in TXSB on 12/16/18 Page 4 of 4



District/off: 0541-3          User: dhan                  Page 2 of 2                  Date Rcvd: Dec 14, 2018
                              Form ID: pdf012             Total Noticed: 25

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 14, 2018 at the address(es) listed below:
              Michael L Weems    on behalf of Creditor    InterLinc Mortgage Services, LLC mlw@hwa.com
              Thomas M Root    on behalf of Debtor Michael Anthony Torres, II tomsnotices@gipsonandnorman.com,
               stephanie@gipsonandnorman.com;tmrbkcy@gmail.com
              Thomas M Root    on behalf of Joint Debtor Angelica Maria Torres tomsnotices@gipsonandnorman.com,
               stephanie@gipsonandnorman.com;tmrbkcy@gmail.com
              US Trustee    USTPRegion07.HU.ECF@USDOJ.GOV
              William E. Heitkamp    heitkamp@ch13hou.com
                                                                                              TOTAL: 5
